Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kimberly Evonne Brown appeals the district court’s order dismissing her complaint without prejudice for failure to state a claim and lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Old Vineyard Behavioral Health Servs., No. 1:11-cv-01015-TDS-JLW (M.D.N.C. June 20, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.